943 F.2d 679
Bankr. L. Rep.  P 74,292In the Matter of Gerald J. SANDERFOOT, Debtor.Appeal of Jeanne FARREY, f/k/a Jeanne Sanderfoot, Objector-Appellant,v.Gerald J. SANDERFOOT, Debtor-Appellee.
No. 88-3148.
United States Court of Appeals,Seventh Circuit.
Argued Sept. 28, 1989.Decided March 30, 1990.On Remand from the United States Supreme CourtDecided Sept. 13, 1991.

On Appeal from the United States District Court for the Eastern District of Wisconsin.   No. 88 C 373--Myron L. Gordon, Judge.
Charles J. Hertel, Dempsey, Magnusen, Williamson & Lampe, Oshkosh, Wis., for appellant.
Harvey G. Samson, Bollenbeck, Block, Seymour, Rowland & Samson, Appleton, Wis., for debtor-appellee.
Before POSNER and RIPPLE, Circuit Judges, and ESCHBACH, Senior Circuit Judge.
PER CURIAM.


1
This matter is before the court on remand from the Supreme Court of the United States.   The Supreme Court reversed the judgment of this court, In re Sanderfoot, 899 F.2d 598 (7th Cir.1990), and held that Ms. Farrey's lien cannot be avoided under section 522(f)(1) of the Bankruptcy Code.   See Farrey v. Sanderfoot, --- U.S. ----, 111 S.Ct. 1825, 114 L.Ed.2d 337 (1991).   Accordingly, in conformity with the judgment of the Supreme Court, we reverse the judgment of the district court and remand the case with instructions that the district court now affirm the judgment of the bankruptcy court.


2
Ms. Farrey may recover the costs of her appeal to this court.


3
IT IS SO ORDERED.